Citation Nr: 0844623	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  03-09 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania



THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
March 1996 rating decision that assigned a noncompensable 
rating for the service-connected residuals of a fracture of 
the left fifth carpometacarpal joint.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. Fitch, Counsel



INTRODUCTION

The veteran served on active duty from June 1979 to August 
1983 and from June 1986 to June 1992.  

This case initially came to the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of the RO that, 
in pertinent part, assigned a 10 percent rating for the 
service-connected left hand disability effective on November 
26, 2002.  The veteran perfected an appeal of the January 
2003 decision.  

An October 2006 rating decision assigned an increased rating 
of 20 percent for the service-connected residuals of the left 
hand fracture residuals, effective on May 2, 2006.  

In January 2008, the Board remanded the issue of whether 
there was clear and unmistakable error (CUE) in a March 1996 
rating decision, which assigned a noncompensable rating for 
the service-connected residuals of a fracture of the left 
fifth carpometacarpal joint, to the RO.  



FINDINGS OF FACT

1.  In a March 1996 rating decision, the RO granted service 
connection for the residuals of a left hand fracture (later 
redesignated as residuals of a fracture of the left fifth 
carpometacarpal joint) and assigned a noncompensable; the 
veteran was provided notice of the decision and of his 
appellate rights, but did not timely appeal from this 
determination.  

2.  The correct facts relating to the service-connected 
residuals of a fracture of the left fifth carpometacarpal 
joint, as they were known at the time of the March 1996 
rating decision, were before the RO, and the statutory or 
regulatory provisions extant at the time were correctly 
applied.  

3.  There was a tenable basis for the RO's March 1996 
determination regarding the veteran's residuals of a fracture 
of the left fifth carpometacarpal joint, and it became final 
based on the evidence of record.  



CONCLUSION OF LAW

The March 1996 rating decision assigning a noncompensable the 
service-connected residuals of a fracture of the left fifth 
carpometacarpal joint, did not involve clear and unmistakable 
error.  38 U.S.C.A. §§ 5107, 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 3.105(a) (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  
This liberalizing law is applicable to most claims that are 
currently pending before VA.  See Bernklau v. Principi, 291 
F.3d 795, 806 (Fed. Cir. 2002).  

The Act and its implementing regulations (codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)) essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  38 U.S.C.A. § 5103A (West 2002); 66 Fed. Reg. 45620 
(to be codified at 38 U.S.C.A. § 3.159(c)).  

The Court, however, recently held that VA's duties to notify 
and assist contained in VCAA are not applicable to cases, 
such as this one involving earlier effective date claims, in 
which the law, rather than the evidence, is dispositive.  See 
Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. 
App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).  


II.  Analysis

In this case, the veteran asserts that the RO's March 1996 
rating decision was clearly and unmistakably erroneous in 
evaluating his service-connected left hand fracture residuals 
at a noncompensable level.  He believes that the RO failed to 
take into account that he was left-hand dominant in 
evaluating the disability and that the VA examiner in 
February 1996 did not properly address the criteria set forth 
in DeLuca v. Brown, 8 Vet. App. 202 (1995) (discussing 38 
C.F.R. §§ 4.40, 4.45).  

Clear and unmistakable error is a very specific and rare kind 
of error.  It is the kind of error, of fact or of law, that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
their results would have been manifestly different but for 
the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  In 
Russell v. Principi, 3 Vet. App. 310 (1992), the Court set 
forth a three-pronged test for determining when there is 
clear and unmistakable error present in a prior decision.  

These are (1) either the correct facts, as they were known at 
the time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied; (2) the error must be 
undebatable and of the sort which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made; and (3) a determination that there was clear and 
unmistakable error must be based on the record and law that 
existed a the time of the prior adjudication in question.  
Russell v. Principi, 3 Vet. App. at 313-14.  

In Fugo v. Brown, 6 Vet. App. 40 (1993), the Court refined 
and elaborated on the test set forth in Russell.  In Fugo the 
Court stated:  

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. ... If a claimant-appellant 
wishes to reasonably raise CUE there 
must be some degree of specificity as to 
what the alleged error is and, unless it 
is the kind of error ... that, if true, 
would be CUE on its face, persuasive 
reasons must be given as to why the 
result would have been manifestly 
different but for the alleged error.  It 
must be remembered that there is a 
presumption of validity to otherwise 
final decisions, and that where such 
decisions are collaterally attacked, and 
a CUE claim is undoubtedly a collateral 
attack, the presumption is even 
stronger.  

Fugo, 6 Vet. App. at 43-44 (emphases added).  Thus, as a 
threshold matter, a claimant must plead CUE with sufficient 
particularity.  

Only if this threshold requirement is met does the Board have 
any obligation to address the merits of the CUE claim.  See 
Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing 
denial of CUE due to pleading deficiency and denial of CUE on 
merits); Luallen v. Brown, 8 Vet. App. 92 (1995) (same).  

The Court has held that allegations that previous 
adjudications have improperly weighed and evaluated the 
evidence can never rise to the stringent definition of clear 
and unmistakable error.  See Baldwin v. West, 13 Vet. App. at 
5; Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  

Similarly, the Court has held that the VA's breach of its 
duty to assist cannot form a basis for a claim of clear and 
unmistakable error.  See Tetro v. Gober, 14 Vet. App. 100, 
109 (2000); Caffrey v. Brown, 6 Vet. App. 377, 382 (1994).  

With respect to the third prong, the Board notes that, in 
Berger v. Brown, 10 Vet. App. 166 (1997), the Court held that 
"opinions from this Court that formulate new interpretations 
of the law subsequent to [a VA] decision cannot be the basis 
of a valid clear and unmistakable error claim.  Id. at 170.  

The Court reaffirmed this principle in Brewer v. West, 11 
Vet. App. 228, 234 (1998) and Smith v. West, 11 Vet. App.  
134, 137 (1998).  Indeed, in Brewer, the Court held that, 
although judicial decisions made during the course of an 
appeal are retroactively applicable to pending appeals, for 
purposes of adjudicating claims of CUE in a prior VA 
decision, "new" judicial interpretations of the law that 
were not issued at the time of the prior VA decision are not 
applicable.  Id. at 234.  

As a threshold matter, the Board finds that the arguments 
advanced by the veteran allege CUE with the requisite 
specificity.  See Phillips; Luallen.  Accordingly, the Board 
will proceed to consider the merits of the veteran's claim.  

After a careful review of the record before the RO in March 
1996, the Board concludes that that there was a tenable basis 
for assigning a noncompensable evaluation of the service-
connected residuals of a fracture of the left fifth 
carpometacarpal joint.  

In reaching this determination, the Board finds that the 
correct facts as they were known at the time were before the 
adjudicator and the statutory or regulatory provisions extant 
at the time were correctly applied..  

At the time of the March 1996 rating decision, the law and 
regulations concerning disability evaluations for the 
veteran's disability were essentially the same as they are 
now.  

The service-connected residuals of a fracture of the left 
fifth carpometacarpal joint was rated at the time under 
Diagnostic Code 5227, which evaluated ankylosis of the ring 
or little finger at a maximum evaluation of no  percent for 
both the dominant and nondominant hand.  A note to this code 
indicated that extremely unfavorable ankylosis would be rated 
as amputation under Diagnostic Codes 5152 through 5156.  

Diagnostic Code 5156 provided for a 10 percent evaluation for 
amputation of the little finger without metacarpal resection, 
at proximal interphalangeal joint or proximate thereto.  A 20 
percent evaluation was warranted for amputation of the little 
finger with metacarpal resection (more than one-half the bone 
lost).  

As noted, the RO in March 1996, evaluated the service-
connected residuals of a fracture of the left fifth 
carpometacarpal joint as no percent disabling.  This was the 
maximum available under Diagnostic Code 5227.  

A higher evaluation was not available at that time for either 
the dominant or nondominant hand.  Because the rating had 
been awarded for this disability, no additional higher 
evaluation was warranted due to pain, as discussed in DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45).  See Johnston v Brown, 10 Vet. App. 80 (1997).  

In addition, the Board also notes that the veteran was found 
to have essentially no loss of function of the left hand in 
his February 1996 VA examinations.  The veteran's disability 
could not be considered as extremely unfavorable ankylosis 
for purposes of a higher evaluation as amputation under 
Diagnostic Code 5156.  

In this regard, the February 1996 VA examination indicated 
that the veteran had injured his left hand in a 1987 
motorcycle accident.  Specifically, he sustained a fracture 
of the base of the fifth metacarpal on the left side.  This 
injury required surgical intervention with a graft.  

The examiner indicated that there was a nondeforming scar at 
the vicinity of the injury.  Upon examination, ulnar and 
radiation deviation of the hand, dorsiflexion and palmer 
flexion were indicated to be normal and symmetrical.  The 
examiner indicated that there appeared to be no residual 
abnormality from the left hand injury.  

A second February 1996 VA examination also noted that the 
left fifth finger fracture was initially treated 
conservatively and then bone grafting was done, apparently to 
fuse the carpal metacarpal joint.  Upon examination, the 
examiner indicated that there was no atrophy in the intrinsic 
muscles of the hands.  

The X-ray studies revealed a curving line where the joint 
would normally be between the carpal and metacarpal bones, 
which the examiner thought might be a sort of nonunion of the 
fusion site, but the examiner found that it was a stable area 
and did not interfere with any movement of the hand or wrist.  

The examiner indicated that there did not appear to be any 
functional loss of the left hand.  

Based on the foregoing, the Board cannot conclude that no 
reasonable mind could differ with the RO's determination in 
March 1996 to evaluate the veteran's residuals of a fracture 
of the left fifth carpometacarpal joint at a noncompensable 
level.  

The veteran was evaluated at the maximum available rating for 
his left (dominant) hand condition under Diagnostic Code 5227 
and, as such, a higher evaluation was also unavailable under 
the provision of DeLuca.  The medical evidence at the time 
did not indicate that the condition was akin to extremely 
unfavorable ankylosis so as to warrant evaluation as 
amputation under Diagnostic Code 5156.  

Therefore, under the law, the RO's determination assigning a 
noncompensable evaluation as it involved no more than 
weighing of the evidence cannot be found to involve clear and 
unmistakable error in this case.  




ORDER

The March 1996 rating decision evaluating the veteran's 
residuals of a fracture of the left fifth carpometacarpal 
joint as noncompensable was not clearly and unmistakably 
erroneous.


____________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


